               Case 1:19-cv-01307-GSA Document 23 Filed 09/18/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                              FRESNO DIVISION
12
13                                                   )       Case No.: 1:19-cv-01307-GSA
     NICOLAS ZAVALA CISNEROS,                        )
14                                                   )       MOTION AND ORDER FOR
                     Plaintiff,                      )       EXTENSION OF TIME TO FILE
15                                                   )       RESPONSIVE BRIEF
            vs.                                      )
16   ANDREW SAUL,                                    )
     Acting Commissioner of Social Security,         )
17                                                   )
                                                     )
18                   Defendant.                      )
                                                     )
19
                                              MOTION FOR EXTENSION
20
             Defendant respectfully requests an extension of thirty (30) days in which to file his
21
     responsive brief in this case, changing the date on which the brief is due from September 17,
22
     2020, to October 17, 2020. This is Defendant’s first request for an extension. Defendant
23
     conferred with Counsel for Plaintiff, Jonathan Pena, who confirmed that Plaintiff does not
24
     oppose this request.
25
             Counsel for Defendant makes this request for good cause and in good faith, with no
26
     intention of unduly delaying the proceedings. Counsel for Defendant states that she is currently
27
     facing a particularly demanding caseload and dealing with additional COVID-related challenges.
28


     Def. Request for Extension; 1:19-cv-01307-GSA       1
               Case 1:19-cv-01307-GSA Document 23 Filed 09/18/20 Page 2 of 2



 1   Despite her sincere efforts, she has been unable to complete the brief in this matter as planned.
 2   Counsel for Defendant apologizes for any inconvenience to Plaintiff or the Court caused by this
 3   request. Counsel for Defendant further requests that all other deadlines in the Court’s scheduling
 4   order be modified accordingly.
 5                                                   Respectfully submitted,
 6
 7    September 17, 2020                             McGREGOR W. SCOTT
                                                     United States Attorney
 8                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
 9
                                                     Social Security Administration
10
                                                     /s/ Carol S. Clark
11                                                   CAROL S. CLARK
12                                                   Special Assistant United States Attorney

13
     IT IS SO ORDERED.
14
15       Dated:     September 18, 2020                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


     Def. Request for Extension; 1:19-cv-01307-GSA      2
